                                UNITED STATES DISTRICT COURT                               JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 18-7997 FMO (SSx)                                 Date    October 11, 2018
 Title             Rita Garcia v. Praxair, Inc., et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                            None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Remanding Action

       On July 16, 2018, Rita Garcia (“plaintiff”) filed a Complaint in the Los Angeles County
Superior Court against Praxair, Inc. (“Praxair”), Praxair Distribution, Inc. (“PDI”), other entity
defendants that have since been dismissed, and Matthew Ying (“Ying”) (collectively, “defendants”).
(See Dkt. 1, Notice of Removal (“NOR”) at ¶ 2; Dkt. 1-1, Complaint). Among other claims, plaintiff
asserted claims for harassment in violation of the California Fair Employment and Housing Act
(“FEHA”), Cal. Gov’t Code §§ 12940, et seq., against Ying. (See Dkt. 1-1, Complaint at ¶¶ 54-63).
On September 14, 2018, defendants1 removed the action on diversity jurisdiction grounds
pursuant to 28 U.S.C. §§ 1332 and 1441. (See Dkt. 1, NOR at ¶ 1). Having reviewed the
pleadings, the court hereby remands this action to state court for lack of subject matter jurisdiction.
See 28 U.S.C. § 1447(c).

                                            LEGAL STANDARD

         In general, “any civil action brought in a State court of which the district courts of the United
States have original jurisdiction, may be removed by the defendant or the defendants, to the
district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears the burden of establishing that
removal is proper. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam) (“The
strong presumption against removal jurisdiction means that the defendant always has the burden
of establishing that removal is proper.”) (internal quotation marks omitted); Abrego Abrego v. The
Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-
canonical rule that the burden on removal rests with the removing defendant”). Moreover, if there
is any doubt regarding the existence of subject matter jurisdiction, the court must resolve those
doubts in favor of remanding the action to state court.2 See Gaus, 980 F.2d at 566 (“Federal


         1
             Only Praxair and Ying remained as defendants.
         2
         An “antiremoval presumption” does not exist in cases removed pursuant to the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC
v. Owens, 135 S.Ct. 547, 554 (2014). Although plaintiff asserts class allegations, (see Dkt. 1-1,
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                               Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.         CV 18-7997 FMO (SSx)                                  Date    October 11, 2018
 Title            Rita Garcia v. Praxair, Inc., et al.

jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”).

        Indeed, “[i]f at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see Kelton Arms Condo.
Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003) (“Subject matter
jurisdiction may not be waived, and, indeed, we have held that the district court must remand if
it lacks jurisdiction.”); Washington v. United Parcel Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal.
2009) (a district court may remand an action where the court finds that it lacks subject matter
jurisdiction either by motion or sua sponte).

                                              DISCUSSION

       The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. In other words, plaintiff
could not have originally brought this action in federal court, as plaintiff does not competently
allege facts supplying diversity jurisdiction.3 Therefore, removal was improper. See 28 U.S.C. §
1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only
state-court actions that originally could have been filed in federal court may be removed to federal
court by the defendant.”) (footnote omitted).

       When federal subject matter jurisdiction is predicated on diversity of citizenship, see 28
U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar Inc.
v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction statute
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant”). Plaintiff appears to be a citizen of California. (See Dkt. 1, NOR at ¶ 25).
Praxair and PDI have shown that they are not citizens of California. (See id. at ¶¶ 26-29). Ying
also appears to be a citizen of California. (See id.) (not setting forth Ying’s citizenship).
Defendants assert, however, that Ying is a sham defendant, and that therefore his citizenship
should be disregarded for purposes of diversity jurisdiction. (See id. at ¶ 31).

      “If a plaintiff fails to state a cause of action against a resident defendant, and the failure is
obvious according to the well-settled rules of the state, the joinder is fraudulent and the
defendant’s presence in the lawsuit is ignored for purposes of determining diversity.” United
Comput. Sys., Inc. v. AT & T Corp., 298 F.3d 756, 761 (9th Cir. 2002) (internal quotation marks
omitted). “It is only where the plaintiff has not, in fact, a cause of action against the resident
defendant, and has no reasonable ground for supposing he has, and yet joins him in order to
evade the jurisdiction of the federal court, that the joinder can be said to be fraudulent, entitling



Complaint), defendants do not seek to remove pursuant to CAFA. (See, generally, Dkt. 1, NOR).
         3
             Defendants seek only to invoke the court’s diversity jurisdiction. (See, generally, Dkt. 1,
NOR).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-7997 FMO (SSx)                                   Date    October 11, 2018
 Title          Rita Garcia v. Praxair, Inc., et al.

the real defendant to a removal.” Albi v. Street & Smith Publ’ns, 140 F.2d 310, 312 (9th Cir. 1944)
(footnote omitted); see Allen v. Boeing Co., 784 F.3d 625, 634 (9th Cir. 2015) (“[J]oinder is
fraudulent when a plaintiff’s failure to state a cause of action against the resident defendant is
obvious according to the applicable state law.”). The defendant must show by “clear and
convincing evidence” that the plaintiff does not have a colorable claim against the alleged sham
defendant. See Hamilton Materials Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007)
(“Fraudulent joinder must be proven by clear and convincing evidence.”); see also Mireles v. Wells
Fargo Bank, N.A., 845 F.Supp.2d 1034, 1063 (C.D. Cal. 2012) (“Demonstrating fraudulent joinder”
requires showing that “after all disputed questions of fact and all ambiguities . . . are resolved in
the plaintiff’s favor, the plaintiff could not possibly recover against the party whose joinder is
questioned.”) (emphasis in original); Vasquez v. Bank of Am., N.A., 2015 WL 794545, *4 (C.D.
Cal. 2015) (finding defendants had not met the “heavy burden of persuasion to show to a near
certainty that joinder was fraudulent” because plaintiff could amend complaint to state at least one
valid claim) (internal quotation marks omitted). Indeed, “[a] defendant invoking federal court
diversity jurisdiction on the basis of fraudulent joinder bears a heavy burden since there is a
general presumption against [finding] fraudulent joinder.” Grancare, LLC v. Thrower, 889 F.3d
543, 548 (9th Cir. 2018) (internal quotation marks omitted).

        The court finds that defendants have failed to meet their “heavy burden” of demonstrating
fraudulent joinder by clear and convincing evidence. See Grancare, 889 F.3d at 548. Defendants
contend that plaintiff’s harassment claim against Ying is not sufficiently pleaded. (See Dkt. 1, NOR
at ¶¶ 35-43). However, this is an insufficient ground upon which to disregard the harassment
claim against Ying for purposes of diversity jurisdiction. See Padilla v. AT & T Corp., 697
F.Supp.2d 1156, 1159 (C.D. Cal. 2009) (“[A] defendant seeking removal based on an alleged
fraudulent joinder must do more than show that the complaint at the time of removal fails to state
a claim against the non-diverse defendant.”); Munoz v. Lab. Corp. of Am., 2015 WL 4507104, *1
(C.D. Cal. 2015) (“Even where presently deficiently pled, where Plaintiffs may amend [the] claim
to cure any arguable defects, it may not be said that it is impossible for them to state a claim
against [the defendant].”) (emphasis in original); Gebran v. Wells Fargo Bank, N.A., 2016 WL
7471292, *5 (C.D. Cal. 2016) (explaining that a court must look at whether plaintiff has a cause
of action against an alleged defendant “rather than inquire whether [the] defendant[] could
propound defenses to an otherwise valid cause of action”). At this juncture, it cannot be said that
the state court would find the claim to be inadequately pled or that plaintiff would be unable to
amend the Complaint to the state court’s satisfaction. See Hunter v. Philip Morris USA, 582 F.3d
1039, 1046 (9th Cir. 2009) (“[I]f there is a possibility that a state court would find that the complaint
states a cause of action against any of the resident defendants, the federal court must find that
the joinder was proper and remand the case to the state court.”); Allen, 784 F.3d at 634 (same).
As such, defendants cannot show that it is “obvious according to the well-settled [law of
California]” that plaintiff cannot state a claim against Ying. See United Comput. Sys., Inc., 298
F.3d at 761; Allen, 784 F.3d at 634 (“[J]oinder is fraudulent when a plaintiff’s failure to state a
cause of action against the resident defendant is obvious according to the applicable state law.”).

         In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-7997 FMO (SSx)                                  Date    October 11, 2018
 Title          Rita Garcia v. Praxair, Inc., et al.

resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is
not persuaded, under the circumstances here, that defendants have met their heavy burden of
showing that Ying was fraudulently joined. Because Ying appears to be a citizen of California,
there is no basis for diversity jurisdiction, and the court lacks subject matter jurisdiction over this
matter.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill St., Los Angeles, CA 90012, for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. All pending motions are denied as moot.




                                                                                 00       :     00
                                                       Initials of Preparer             vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 4 of 4
